In re Patrick H. Harrington, applying for Motion to Alter Phraseology of this Court's Order of February 10, 1984, 445 So.2d 442, to Correct Errors of Calculation, or for Alternative Relief.
It is ordered that the Committee on Bar Admissions of the Louisiana State Bar Association permit petitioner to take the bar examination on July 16, 18, and 20, 1984, but that the Committee withhold the results of the bar examination pending further orders of the Court.
It is further ordered that relator be permitted to submit evidence of his rehabilitation after July 14.